SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2010. []Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number 0-22635 RC2 CORPORATION (Exact name of Registrant as specified in its charter) Delaware 36-4088307 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1111 W. 22nd Street, Suite 320, Oak Brook, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 630-573-7200 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock, Par Value $0.01 Per Share The NASDAQ Stock Market Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes NoX Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 of 15(d) of the Exchange Act. Yes NoX Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Exchange Act Rule 12b-2. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer[] Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Aggregate market value of the Registrant’s common stock held by non-affiliates as of June 30, 2010 (the last business day of the Registrant’s most recently completed second quarter): $340,016,806.Shares of common stock held by any executive officer or director of the Registrant have been excluded from this computation because such persons may be deemed affiliates.This determination of affiliate status is not a conclusive determination for other purposes. Number of shares of the Registrant’s common stock outstanding as of February 22, 2011: 21,659,048 DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2011 Annual Meeting of the Stockholders of the Registrant are incorporated by reference into Part III of this report. As used in this report, the terms “we,” “us,” “our,” “RC2 Corporation,” “RC2” and the “Company” mean RC2 Corporation and its subsidiaries, unless the context indicates another meaning, and the term “common stock” means our common stock, par value $0.01 per share. Special Note Regarding Forward-Looking Statements Certain statements contained in this report are considered “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These statements may be identified by the use of forward-looking words or phrases such as “anticipate,” “believe,” “could,” “expect,” “intend,” “may,” “opportunity,” “hope,” “plan,” “potential,” “should,” “estimate,” “predict,” “continue,” “future,” “will,” “would” or the negative of these terms or other words of similar meaning.Such forward-looking statements are inherently subject to known and unknown risks and uncertainties.Our actual results and future developments could differ materially from the results or developments expressed in, or implied by, these forward-looking statements.Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, but are not limited to, those described under the caption “Risk Factors” in Item 1A of this report.We undertake no obligation to make any revisions to the forward-looking statements contained in this filing or to update them to reflect events or circumstances occurring after the date of this filing. Part I Item 1.Business Overview We are a leading designer, producer and marketer of a broad range of innovative, high-quality products for mothers, infants, and toddlers, as well as toys and collectible products sold to preschoolers, youths and adults.Our leadership position is measured by sales and brand recognition.Our mother, infant, toddler and preschool products are primarily marketed under our Learning Curve® family of brands, which includes The First Years®, Lamaze® and JJ Cole® Collections brands, as well as popular and classic licensed properties such as Thomas & Friends, Bob the Builder, Special Agent Oso, Chuggington, Dinosaur Train, John Deere, Disney’s Winnie the Pooh, Princesses, Cars, Fairies and Toy Story, Ziploc, and other well-known properties.We market our youth and adult products primarily under the Johnny Lightning® and Ertl® brands.We reach our target consumers through multiple channels of distribution supporting more than 25,000 retail outlets throughout North America, Europe, Australia, Asia Pacific and South America. Business Segments The Company’s reportable segments are North America and International.The North America segment includes the United States, Canada and Mexico.The International segment includes non-North America markets.The discussion in this Form 10-K applies to all segments except where otherwise stated.For additional information on the Company’s segment reporting, including net sales, operatingincome (loss)and total assets, see Note 4 to our consolidated financial statements included elsewhere herein. 2 Recent Acquisition At the close of business on August 4, 2010, the Company acquired substantially all of the assets of White Pines, LLC (the JJ Cole Business), a privately-held, developer and marketer of mother, infant and toddler stylized travel, storage, comfort and convenience products marketed under the JJ Cole Collections brand.The acquired brands and products and the new additions to the Company’s management team will allow the Company to rapidly expand its presence in stylized and fashion-driven mother, infant and toddler products.Closing consideration consisted of $44.6 million of cash, of which $4.0 million was provided by the sale of non-controlling interest, resulting in a net cash outlay by the Company of $40.7 million.The Company holds an approximate 91.1% interest in the subsidiary formed to acquire the assets of the JJ Cole Business and senior management of the JJ Cole Business holds the remaining interest in the subsidiary. Products North America.In the North America segment, our products are organized into the following categories: (i) mother, infant and toddler products and (ii) preschool, youth and adult products. Our mother, infant and toddler products category includes a wide-range of products related to infant and toddler feeding, gear, care, play and soft goods, which are marketed under such brands as The First Years, Lamaze and JJ Cole Collections.Some of the key product lines in this category include reusable toddler feeding products, the Take & Toss® toddler self-feeding system, Lamaze infant development products and The First Years gear, potty seats and safety gates.In 2010, we introduced a new infant seat and a line of strollers under The First Years brand.In 2011, we plan to introduce additional new products under The First Years, including co-branding products with Ziploc and Gumdrop, JJ Cole Collections and Lamaze brands. Our preschool, youth and adult products category includes our Learning Curve, Johnny Lightning and Ertl brands and features products with such licensed properties as Thomas & Friends and John Deere.In 2010, we introduced a new product line featuring the characters from the PBS television show Dinosaur Train.This product line features characterized dinosaurs, train cars and plush toys.Additionally, in 2010, we had a limited U.S. introduction of the Chuggington Die-Cast product line which features a range of collectible die-cast engines and playsets featuring the characters from the Chuggington television show broadcast in the U.S.on the Disney Channel.In 2011, we plan to introduce additional new products under the Chuggington, Dinosaur Train, Thomas & Friends Wooden Railway and John Deere product lines. International.In addition to our business in North America, in 2010, we operated in more than 60 countries, selling a representative range of our mother, infant and toddler and preschool, youth and adult product lines.The geographic regions in the International segment include Europe, Australia, Asia Pacific and South America.Key international brands for 2010 included Learning Curve, Thomas & Friends Wooden Railway, Chuggington, Bob the Builder, The First Years, Lamaze, Ertl, including the John Deere product line, and Britains®.Significant product introductions for 2010 included two new train play product lines based on the Chuggington television show, as well as extending the product line of Thomas & Friends Wooden Railway.In 2011, we plan on expanding the international presence of our Chuggington, Dinosaur Train, The First Years, Lamaze and JJ Cole Collections product lines. The strength of the U.S. dollar relative to other currencies can significantly affect the net sales and profitability of our international operations.See Item 7A. “Quantitative and Qualitative Disclosures About Market Risk.” Licenses We market a significant portion of our products with licenses from other parties.A significant element of our strategy depends on our ability to identify and obtain licenses for recognizable and respected brands and properties.Our licenses reinforce our brands and establish our products’ overall appeal with consumers, and in some cases, provide for new product development opportunities and expanded distribution channels.Our licenses are generally limited in scope and duration and authorize the sale of specific licensed products, generally on a nonexclusive basis. We have entered into agreements to license such properties from, among others, Disney Consumer Products, Inc., HIT Entertainment (relating to its Thomas & Friends and Bob the Builder properties), John Deere Shared Services, Inc., Ludorum plc (relating to the Chuggington property), The Jim Henson Company, Inc. (related to its Dinosaur Train property), Lamaze International, Inc. and S.C. Johnson & Son, Inc. (related to the Ziploc brand).In addition to our Chuggington global master toy licensing rights, we hold a 50.0% interest in Chuggington’s intellectual property rights. 3 We are a party to more than 250 license agreements with terms generally of two to three years.Any termination of or failure to renew our significant licenses, or inability to develop and enter into new licenses, could limit our ability to market our products or develop new products and reduce our net sales and profitability.For the year ended December 31, 2010, royalty expense was 7.1% of our net sales. For the year ended December 31, 2010, net sales of the Company’s products with licensed properties Thomas & Friends and John Deere each accounted for more than 10.0% of total net sales.No other licensed property accounted for more than 10.0% of our total net sales for the year ended December 31, 2010. Competition for licenses could require us to pay licensors higher royalties and higher minimum guaranteed payments in order to obtain or retain attractive licenses, which could increase our expenses.As of December 31, 2010, approximately 34% of our licenses require us to make minimum guaranteed royalty payments, whether or not we meet specific sales targets.Aggregate future minimum guaranteed royalty payments as of December 31, 2010, are $23.1 million, with individual minimum guarantees ranging up to $12.0 million.Royalty expense related to licenses with minimum guarantees for the year ended December 31, 2010, was $19.7 million. Channels of Distribution Our products are available through more than 25,000 retail outlets located in North America, Europe, Australia, Asia Pacific and South America. We market our products through multiple channels of distribution in order to maximize our sales opportunities for our broad product offering. Productswith lower price points are generally sold in chain retailer channels and higher-priced products are typically sold in hobby, collector and independent toy stores, and through wholesalers and original equipment manufacturers (OEMs).We believe we have a leading position in multiple distribution channels, and that this position extends the reach of our products to consumers and mitigates the risk of concentration by channel or customer. Chain retailers.Our products marketed through this channel are targeted predominately at value conscious consumers.As a result, the majority of our products marketed through this channel are designed to span lower price points.Customers included in this channel have more than ten retail locations and include a wide range of retailers, such as book, farm and ranch, craft/hobby and juvenile products stores, as well as the national toy and discount retailers.Key customers in our chain retailer channel include Toys “R” Us/Babies “R” Us, Target, Wal-Mart and Tractor Supply Company.Sales in 2010 to chain retailers were 71.9% of our net sales. Specialty retailers, wholesalers, OEM dealers and other.We sell many of the products available at chain retailers, as well as higher-priced products with special features, to specialty retailers, wholesalers and OEM dealers, which comprised 28.1% of our net sales in 2010.Additionally, we often sell licensed products to the licensing OEM’s dealer network.OEM licensing partners benefit from our OEM dealer sales through the opportunity to receive royalties from additional product sales through the OEM’s dealer network.We often provide OEM dealers with a short-term exclusivity period in which the OEM dealers have the opportunity to purchase new products for a short period (usually 90 to 360 days) before the products become available through other distribution channels.We reach these customers directly through our internal telesales group, our business-to-business website located at www.myRC2.com and through specialty sales representatives.We also make certain products available to consumers through a company store and our website located at www.learningcurveshop.com.Key customers in our specialty retailers, wholesalers, OEM dealers and other channel include John Deere, Case New Holland and Amazon.com LLC. Trademarks We have registered several trademarks with the U.S. Patent and Trademark Office, including the trademarks RC2®, Learning Curve®, The First Years®, Johnny Lightning®, Ertl®, Take & Toss® and JJ Cole®.A number of these trademarks are also registered in foreign countries.We believe our trademarks hold significant value, and we plan to build additional value through increased consumer awareness of our many other trade names and trademarks. Sales and Marketing Our sales organization consists of an internal sales force and external sales representative organizations.Our internal sales force provides direct customer contact with nearly all of our chain retail and wholesale accounts.A number of accounts are designated as “house accounts” and are handled exclusively by our internal sales staff.Our inside sales and customer service groups use telephone calls, mailings, faxes and e-mails to directly contact OEM dealers and smaller volume customers, such as specialty and independent toy, infant product and hobby stores. 4 Our internal sales force is supplemented by external sales representative organizations.These external sales representative organizations provide more frequent customer contact and solicitation of the specialty, regional and national retailers and supported 31.5% of our net sales in 2010. External sales representatives earn commissions of up to 12.0% of the net sales price from their accounts.Their commissions are unaffected by the involvement of our internal sales force with a customer or sale. The Company maintains a business-to-business website under the name www.myRC2.com.The website, targeted at smaller volume accounts, allows qualified customers to view new product offerings, place orders, check open order shipping status and review past orders.We believe that www.myRC2.com leverages our internal sales force and customer service group by providing customers with greater information access and more convenient ordering capability. We support our product lines with various advertising and marketing promotions.Advertising takes place at varying levels throughout the year and peaks during the traditional holiday season.Additionally, increased levels of advertising can occur in conjunction with new product introductions.Advertising includes television commercials and print advertisements in magazines and other publications.Marketing includes, but is not limited to, digital media, including our websites at www.learningcurve.com, www.jjcolecollections.com, www.duematernity.com, www.johnnylightning.com and www.ertl.com, in-store displays, merchandising material and public relations.We also work closely with retail chains to plan and execute ongoing retailer-driven promotions and advertising.These programs usually involve promotion of our products, including new product introductions, in retail customers’ print circulars, mailings and catalogs, and sometimes include placing our products in high-traffic locations within retail stores. Competition We compete with several large domestic and foreign companies, such as Mattel, Inc. and Hasbro, Inc., with private label products sold by many of our retail customers, and with other producers of products for mothers, infants and toddlers, as well as toys and collectible products.Competition in the distribution of our products is intense, and the principal methods of competition consist of product appeal, ability to capture shelf space, timely distribution, price and quality.Competition is also based on the ability to obtain license agreements for existing and new products to be sold through specific distribution channels or retail outlets.We believe that our competitive strengths include our knowledge of the markets we serve, our ability to bring products to market rapidly and efficiently, our dedicated and integrated suppliers, our multiple channels of distribution, our well-known brands supported by respected licenses, our diversified product categories, and our established and loyal customer base.Many of our competitors have longer operating histories, greater brand recognition, and greater financial, technical, marketing and other resources than we have.In addition, we may face competition from new participants in our markets because the infant and toddler, toy and collectible product industries have limited barriers to entry. Production We believe we are an industry leader in bringing new products to market rapidly and efficiently.Our integrated design and engineering expertise, extensive library of product designs, molds and tools, and supplier relationships enable us to be the first to market with many innovative products. Far east product sourcing.We have operations in Kowloon, Hong Kong, and in China, and employ 257 people in Hong Kong and in China who oversee the sourcing of the majority of our products.This group assists our suppliers in sourcing raw materials and packaging, performs engineering, graphic art and finance support functions, executes the production schedule, provides on-site quality control, facilitates third-party safety testing and coordinates the delivery of shipments for export from China. 5 Far east production.Most of our products are manufactured in China.Our China-based product sourcing accounted for 87.1% of our product purchases in 2010.During 2010, we used four third-party, dedicated, China-basedsuppliers who manufactured only our products. Third-party, dedicated suppliers produced 27.0% of our China-based product purchases in 2010.In addition to our third-party, dedicated suppliers, we usenumerous other suppliers in China.Many of our suppliers have been producing for us formore than ten years.All products are manufactured to our specifications using molds and tooling that we own.These suppliers own the manufacturing equipment and machinery, purchase raw materials, hire workers and plan production.We purchase fully assembled and packaged finished goods in master cartons for distribution to our customers.We enter into purchase orders with our suppliers and generally do not enter into long-term contracts. Die-casting.All of our die-cast products are manufactured in China.Die-casting for our products involves the use of custom molds to shape melted zinc alloy into our die-cast products.Our suppliers purchase zinc alloy and conduct the die-cast manufacturing process at their facilities. Domestic production.The production of certain products, such as ride-ons, safety gates and certain plastic infant and toddler products, is completed primarily by U.S.-based suppliers.We create the product design and specifications and coordinate the manufacturing activities.We generally prefer to coordinate the production of these products through a limited number of suppliers and believe that a number of alternate suppliers are available. Tooling.To create many of our new products, we invest in tooling.Tooling represents the majority of our capital expenditures.Depending on the size and complexity of the product, the cost of tooling a product can range from $3,000 to approximately $300,000.We own all of our tools and provide them to our suppliers during production.Tools are returned to us when a product is no longer in production and are stored for future use. Product safety.Our products are designed, manufactured, packaged and labeled to conform with all safety requirements under U.S. federal and other applicable laws and regulations, industry-developed voluntary standards and product-specific standards.Additionally, we have safeguards through our Multi-Check Safety System which includes: ● Increased scope and frequency of testing for both incoming material and finished products, including testing of finished products from every production run. ● A certification program for contract manufacturers and paint suppliers, including evidence that toy safety standards and quality control procedures are in place and operating effectively. ● Mandatory paint control procedures for contract manufacturers, including certified independent lab test results of every batch of wet paint before the paint is released for production. ● Increased random inspections and audits of both manufacturers and their suppliers, including semi-annual audits and quarterly random inspections for key suppliers. ● Zero tolerance for compromise on RC2 specifications reinforced by mandatory vendor compliance seminars and signed agreements. We carry various product liability insurance policies with coverage in aggregate of over $75.0 million per occurrence.Certain policies have coverage exclusions including, but not limited to, some policies that exclude claims related to lead. Logistics.We own a distribution facility in Dyersville, Iowa, lease distribution facilities in Rochelle, Illinois, and Australia, and use independent warehouses in California, Canada, the United Kingdom, Belgium and Germany. 6 Seasonality We have experienced, and expect to continue to experience, substantial fluctuations in our quarterly net sales and operating results, which is typical of many companies in our industry.Our preschool, youth and adult products business is highly seasonal primarily due to high consumer demand for our toy products during the year-end holiday season.As a result, 58.8% of our consolidated net sales for the three years ended December 31, 2010, were generated in the second half of the year, with September being the largest shipping month.As a result, consistent with industry practice, our working capital, mainly inventory and accounts receivable, is typically highest during the third and fourth quarters and lowest during the first and second quarters. Customers We derive a significant portion of our sales from some of the world’s largest retailers.Our top three customers, Toys “R” Us/Babies “R” Us, Target and Wal-Mart, combined accounted for 38.9% of our net sales in 2010.Other than Toys “R” Us/Babies “R” Us, Target and Wal-Mart, no customer accounted for more than 10.0% of our net sales in 2010.Many of our retail customers generally purchase large quantities of our product on credit, which may cause a concentration of accounts receivable among some of our largest customers. Employees As of December 31, 2010, we had 816 employees, 36 of whom were employed part-time.We emphasize the recruiting and training of high-quality personnel, and to the extent possible, promote people from within RC2.Collective bargaining agreements cover 96 of our employees who work in the Company’s U.S. distribution facilities.We consider our employee relations to be very good.Our continued success will depend, in part, on our ability to attract, train and retain qualified personnel at all of our locations. Available Information We maintain our corporate website at www.rc2.com and we make available, free of charge, through this website our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports that we file with or furnish to the Securities and Exchange Commission (the Commission), as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Commission.Information on our website is not part of this report.This report includes all material information about the Company that is included on the Company’s website and is otherwise required to be included in this report. Item 1A.Risk Factors The risks described below are not the only risks we face.Additional risks that we do not yet know of or that we currently think are immaterial may also impair our business operations.If any of the events or circumstances described in the following risks actually occur, our business, financial condition or results of operations could be materially adversely affected.In such cases, the trading price of our common stock could decline. Competition for licenses could increase our licensing costs or limit our ability to market products. We market a significant portion of our products with licenses from other parties.These licenses are limited in scope and duration, and generally authorize the sale of specific licensed products on a nonexclusive basis.Our license agreements often require us to make minimum guaranteed royalty payments that may exceed the amount we are able to generate from actual sales of the licensed products. Our current license agreement with HIT Entertainment for the Thomas & Friends Wooden Railway product lineexpires at the end of 2012.For the year ended December 31, 2010, net sales of our products under this license agreement accounted for over ten percent of our total net sales.Any non-renewal of this license may have an adverse effect on our net sales and profitability.Our intangible assets as of December 31, 2010, include approximately $32.0 million relating to this license.Based onexpectations relating to the renewal of this license, we may need to record a charge for impairment of the intangible asset prior to the expiration of the license.See “Risk Factors – Impairment charges could reduce our profitability” for additional information regarding risks relating to impairment charges. 7 Our license agreements have terms generally of two to three years.Competition for licenses could require us to pay licensors higher royalties and higher minimum guaranteed payments in order to obtain or retain attractive licenses, which could increase our expenses.In addition, licenses granted to other parties, whether or not exclusive, could limit our ability to market products, including products we currently market, which could cause our net sales and profitability to decline.Any termination of or failure to renew our significant licenses, or inability to develop and enter into new licenses, could limit our ability to market our products or develop new products and reduce our net sales and profitability. Product recalls or claims or other product safety issues relating to the use of our products could increase our costs and harm our reputation and our relationship with retailers and licensors. Because we sell products for mothers, infants and toddlers, as well as toys and collectible products, we face product liability risks relating to the use of our products.We also must comply with a variety of product safety and product testing regulations.During 2008, the Consumer Product Safety Improvement Act was enacted.As a result, the Consumer Product Safety Commission is in the process of adopting new regulations for safety and product testing that apply to substantially all of our products.These new regulations significantly tighten the regulatory requirements governing the manufacture and sale of children’s products and also increase the potential penalties for noncompliance with applicable regulations.If we fail to comply with these regulations or applicable product safety regulations in other jurisdictions where our products are sold or if we face product liability claims, we may be subject to damage awards or settlement costs that exceed our insurance coverage, and we may incur significant costs in complying with recall requirements.A product safety warning regarding one of our products may result in charges due to retailer returns and inventory obsolescence even if there is not a product recall. Product recalls or other product safety issuesmay harm our reputation and consumer acceptance of the affected products or our other products, which may have an adverse effect on our net sales.Product recalls or other product safety issuesmay also harm our relationships with our retail customers, including the willingness of those customers to purchase and provide shelf space for our products and to support retailer driven promotions and advertising for our products.In addition, substantially all of our licenses give the licensor the right to terminate, under certain circumstances, if any products marketed under the license are subject to a product liability claim, recall or similar violations of product safety regulations, or if we breach covenants relating to the safety of the products or their compliance with product safety regulations.A termination of a license would likely adversely affect our net sales.Even if a product liability claim is without merit, the claim could harm our reputation and divert management’s attention and resources from our business. Our net sales and profitability depend on our ability to continue to conceive, design and market products that appeal to consumers. The introduction of new products is critical in our industry and to our growth strategy.Our business depends on our ability to continue to conceive, design and market new products and upon continuing market acceptance of our product offerings. Rapidly changing consumer preferences and trends make it difficult to predict how long consumer demand for our existing products will continue or what new products will be successful.In addition, the trend of children “getting older younger,” where children are losing interest in traditional toys and games at younger ages, may increase the pace of change of consumer preferences that affect the demand for our preschool and youth products.As a result of this trend, at younger and younger ages, our toys compete with the offerings of video game suppliers, consumer electronics companies and other businesses outside of the traditional toy industry.Our current products may not continue to be popular or new products that we introduce may not achieve adequate consumer acceptance for us to recover development, manufacturing, marketing and other costs.A decline in consumer demand for our products, our failure to develop new products on a timely basis in anticipation of changing consumer preferences or the failure of our new products to achieve and sustain consumer acceptance could reduce our net sales and profitability. Increases in the cost of labor, transportation, raw materials or other items used to manufacture our products could increase our cost of sales and reduce ourmargins. Since our products are manufactured by third-party suppliers, we do not directly purchase the raw materials used to manufacture our products. However, the prices we pay our suppliers may increase if their raw materials, labor or other costs increase.We may not be able to pass along such price increases to our customers.As a result, an increase in the cost of raw materials, labor or other costs associated with the manufacturing of our products could increase our costs of sales and reduce our gross margins.We directly pay transportation costs to ship many of our products and have recently encountered increased transportation costs which have adversely affected ourmargins.During 2010, we experienced higher input costs, including ocean transportation costs, along with China labor and currency inflation. In 2011, we expect input costs to increase from 2010 levels. 8 Uncertainty and adverse changes in the general economic conditions may negatively affect our business. Adverse changes in general economic conditions in the United States and other global markets in which we operate, or consumer fears of adverse changes in economic conditions, may cause consumers to reduce expenditures for products such as our products.Adverse changes may occur as a result of adverse global or regional economic conditions, fluctuating oil prices, declining consumer confidence, unemployment, fluctuations in stock markets, contraction of credit availability, bankruptcy or liquidity problems with our customers or other factors affecting economic conditions generally.These changes may negatively affect the sales of our products, increase exposure to losses from bad debts, increase the cost and decrease the availability of financing, increase the risk of loss on investments, or increase costs associated with producing and distributing our products. Currency exchange rate fluctuations could increase our expenses. Our net sales are primarily denominated in U.S. dollars, with 23.8% of our net sales in 2010 denominated in British pounds sterling, Australian dollars, Euros or Canadian dollars.Our purchases of finished goods from Chinese manufacturers are primarily denominated in Hong Kong dollars.Expenses for these manufacturers are primarily denominated in Chinese renminbi.Any material increase in the value of the Chinese renminbi relative to the U.S. dollar would increase our suppliers’ expenses, and, therefore, the cost of our products, which could adversely affect the Company’s profitability.A material increase in the value of the Hong Kong dollar relative to the U.S. dollar would increase the Company’s expenses, and, therefore, could adversely affect the Company’s profitability.We are also subject to exchange rate risk relating to transfers of funds or other transactions denominated in British pounds sterling, Australian dollars, Canadian dollars or Euros from our foreign subsidiaries to the United States, such as for purchases of inventory by certain of our foreign subsidiaries in U.S. dollars.As a result, any increase in the U.S. dollar relative to our foreign subsidiaries’ local currencies would increase our expenses and, therefore, could adversely affect our profitability.We are not currently using and have not historically used hedges or other derivative financial instruments to manage or reduce exchange rate risk. Competition in our markets could reduce our net sales and profitability. We operate in highly competitive markets.We compete with several large domestic and foreign companies such as Mattel, Inc. and Hasbro, Inc., with private label products sold by many of our retail customers and with other producers of products for mothers, infants and toddlers, as well as toys and collectible products.Many of our competitors have longer operating histories, greater brand recognition, and greater financial, technical, marketing and other resources than we have.In addition, we may face competition from new participants in our markets because the infant and toddler, toy and collectible product industries have limited barriers to entry.We experience price competition for our products, competition for shelf space at retailers, competition in the distribution and quality of our products and competition for licenses, all of which may increase in the future.If we cannot compete successfully in the future, our net sales and profitability will likely decline. An inability to identify or complete future acquisitions could adversely affect our future growth. As part of our growth strategy, we intend to pursue acquisitions that are consistent with our mission and enable us to leverage our competitive strengths.While we continue to evaluate potential acquisitions, we may not be able to identify and successfully negotiate suitable acquisitions, obtain financing for future acquisitions on satisfactory terms, obtain regulatory approval for certain acquisitions or otherwise complete acquisitions in the future.An inability to identify or complete future acquisitions could limit our future growth. We may experience difficulties in integrating strategic acquisitions. The integration of acquired companies and their operations into our operations involves a number of risks, including: ● the acquired business may experience losses that could adversely affect our profitability; ● unanticipated costs relating to the integration of acquired businesses may increase our expenses; ● possible failure to obtain any necessary consents to the transfer of licenses or other agreements of the acquired company may decrease our net sales; ● possible failure to maintain customer, licensor and other relationships after the closing of the transaction of the acquired company may decrease our net sales; 9 ● the loss of key personnel of the acquired business; ● difficulties in achieving planned cost-savings and synergies may increase our expenses or decrease our net sales; ● diversion of management’s attention could impair their ability to effectively manage our business operations; ● we may record goodwill and nonamortizable intangible assets that are subject to impairment testing on a regular basis and potential impairment charges and we may also incur amortization expenses related to intangible assets; and ● unanticipated management or operational problems or liabilities may adversely affect our profitability and financial condition. Additionally, to finance our strategic acquisitions, we have borrowed funds under our credit facility, and we may borrow additional funds to complete future acquisitions.Our credit agreement may limit our ability to make acquisitions.Debt leverage resulting from future acquisitions could adversely affect our profit margins and limit our ability to capitalize on future business opportunities.All of our borrowing capacity is also subject to fluctuations in interest rates. We depend on the continuing willingness of chain retailers to purchase and provide shelf space for our products. In 2010, 71.9% of our net sales were to chain retailers.Our success depends upon the continuing willingness of these retailers to purchase and provide shelf space for our products.We do not have long-term contracts with our customers.In addition, our access to shelf space at retailers may be reduced by store closings, stricter requirements for children’s products by retailers that we may not be able to meet, consolidation among these retailers and competition from other products.An adverse change in our relationship with or the financial viability of one or more of our customers could reduce our net sales and profitability.In addition, increased concentration of our sales to our largest chain retailer customers may adversely affect our ability to negotiate sales prices for our products and could result in increased pressure on our gross margins. We may not be able to collect outstanding accounts receivable from our major retail customers. Many of our retail customers generally purchase large quantities of our products on credit, which may cause a concentration of accounts receivable among some of our largest customers.Our profitability or liquidity may be harmed if one or more of our largest customers were unable or unwilling to pay these accounts receivable when due or demand credits or other concessions for products they are unable to sell.We maintain credit insurance for certain of our domestic customers, and the amount of this insurance covers a limited portion of the total amount of our accounts receivable.At December 31, 2009 and 2010, our credit insurance covered 5.8% and 10.5%, respectively, of our gross accounts receivable.Insurance coverage for future sales is subject to reduction or cancellation. Because we rely on third-party suppliers to manufacture our products, we face the risk of supply disruptions due to factors outside of our control. We rely on third-party suppliers to manufacture our products.We enter into purchase orders with our suppliers and generally do not enter into long-term contracts.As a result, any of these suppliers could stop manufacturing our products due to a business shutdown, an arrangement to exclusively manufacture for another party or other reasons.Difficulties encountered by these suppliers, such as fire, accident, natural disaster or an outbreak of a contagious disease at one or more of their facilities, could halt or disrupt production at the affected facilities, delay the completion of orders, cause the cancellation of orders, delay the introduction of new products or cause us to miss a selling season applicable to some of our products.Any of these risks could increase our expenses or reduce our net sales. 10 Because we rely on foreign suppliers and we sell products in foreign markets, we are susceptible to numerous international business risks that could increase our costs or disrupt the supply of our products. Our international operations subject us to risks, including: ● economic and political instability; ● restrictive actions by foreign governments; ● greater difficulty enforcing intellectual property rights and weaker laws protecting intellectual property rights; ● changes in import duties or import or export restrictions; ● limitations, including taxes, on repatriation of earnings; ● timely shipping of product and unloading of product, which primarily come through West Coast ports, as well as timely rail/truck delivery to our warehouses and/or a customer’s warehouse; ● complications in complying with the laws and policies of the United States affecting the importation of goods, including duties, quotas and taxes; and ● complications in complying with trade and foreign tax laws. Any of these risks could disrupt the supply of our products or increase our expenses.The cost of compliance with trade and foreign tax laws increases our expenses, and actual or alleged violations of such laws could result in enforcement actions or financial penalties that could result in substantial costs. Impairment charges could reduce our profitability. In accordance with the provisions of the Intangibles – Goodwill and Other Topic of the FASB Accounting Standards Codification, we test goodwill and our other intangible assets with indefinite useful lives for impairment on an annual basis or on an interim basis if an event occurs that might reduce the fair value of the reporting unit below its carrying value.We conduct testing for impairment annually during the fourth quarter.In the fourth quarter of 2008, we recorded impairment charges of $244.0 million of our goodwill, which was a 100.0% reduction of our goodwill, and $11.9 million for certain of our indefinite lived intangible assets, as a result of our annual impairment test.An amendment to our credit facility was obtained to exclude the effect of the 2008 impairment charges on our financial covenants.In the fourth quarter of 2009, we recorded impairment charges of $2.4 million for certain of our indefinite lived intangibles.At December 31, 2010, we had goodwill and other intangible assets of $17.4 million and $104.7 million, respectively.Goodwill and other intangible assets represented 4.2% and 25.2% of our total assets at December 31, 2010, respectively.Various uncertainties, including changes in consumer preferences, ability to renew licenses, deterioration in the political environment, continued adverse conditions in the capital markets or changes in general economic conditions, could impact the expected cash flows to be generated by an intangible asset or group of intangible assets, and may result in an impairment of those assets.Although such an impairment charge would be a non-cash expense, any impairment or change in the useful lives of the intangible assets could materially increase our expenses and reduce our profitability.If we are required to record an impairment charge, the charge could affect our compliance with the debt covenants in our credit agreement.Additionally, should we violate a covenant under our credit agreement, the cost of obtaining an amendment or waiver could be significant, or the lenders could be unwilling to provide a waiver or agree to an amendment. 11 Our credit agreement contains debt covenants which restrict our current and future operations, including our ability to take certain actions. Our credit agreement contains provisions that place limitations on a number of our activities, including our ability to: ● incur additional debt; ● create liens on our assets or make guarantees; ● make acquisitions above certain amounts; ● pay dividends; ● buy back shares of our common stock; or ● dispose of our assets outside the ordinary course of business or enter into a merger or similar transaction. Our credit agreement also contains a number of financial covenants.The restrictive covenants in our credit agreement may limit our ability to engage in acts that may be in our best long-term interests.A breach of any of the restrictive covenants in our credit agreement could result in a default under our credit agreement.If a default occurs, the lenders under our credit agreement may elect to declare all outstanding borrowings, together with accrued interest, to be immediately due and payable, to terminate any commitments they have to provide further borrowers, and to exercise any other rights they have under the credit agreement or applicable law. Our credit agreement matures on November 1, 2011, and we currently anticipate that we will refinance during 2011 to fund working capital needs.We may not be able to refinance on acceptable terms or the terms of any refinancing may be less advantageous to us than our current credit agreement, including with respect to the amount of credit available, interest rates and the terms of the restrictive debt covenants.A refinancing on less advantageous terms may adversely affect our business and may reduce our profitability. Trademark infringement or other intellectual property claims relating to our products could increase our costs. Our industry is characterized by frequent litigation regarding trademark and patent infringement and other intellectual property rights.We are and have been a defendant in trademark and patent infringement claims and claims of breach of license from time to time, and we may continue to be subject to such claims in the future.The defense of intellectual property litigation is both costly and disruptive of the time and resources of our management even if the claim is without merit.We also may be required to pay substantial damages or settlement costs to resolve intellectual property litigation. Sales of our preschool, youth and adult products are seasonal, which causes our operating results to vary from quarter to quarter. Our preschool, youth and adult products business is highly seasonal primarily due to high consumer demand for our toy products during the year-end holiday season.Historically, our net sales and profitability have peaked in the third and fourth quarters due to the holiday season buying patterns.Seasonal variations in operating results may cause us to increase our debt levels and interest expense primarily in the third quarter. 12 The trading price of our common stock has been volatile, and investors in our common stock may experience substantial losses. The trading price of our common stock has been volatile and may become volatile again in the future.The trading price of our common stock could decline or fluctuate in response to a variety of factors, including: ● our failure to meet the performance estimates of securities analysts; ● changes in financial estimates of our net sales and operating results or buy/sell recommendations by securities analysts; ● the timing of announcements by us or our competitors concerning significant product developments, acquisitions or financial performance; ● fluctuations in our quarterly operating results; ● substantial sales of our common stock; ● general stock market conditions; or ● other economic or external factors. Our stockholders may be unable to sell their stock at or above their purchase price. We may face future securities class action lawsuits that could require us to pay damages or settlement costs and otherwise harm our business. Future volatility in the price of our common stock may result in securities class action lawsuits against us, which may require that we pay substantial damages or settlement costs in excess of our insurance coverage and incur substantial legal costs, and which may divert management’s attention and resources from our business. Various restrictions in our charter documents, Delaware law and our credit agreement could prevent or delay a change in control of us that is not supported by our board of directors. We are subject to a number of provisions in our charter documents, Delaware law and our credit agreement that may discourage, delay or prevent a merger, acquisition or change of control that a stockholder may consider favorable.These anti-takeover provisions include: ● advance notice procedures for nominations of candidates for election as directors and for stockholder proposals to be considered at stockholders’ meetings; ● covenants in our credit agreement restricting mergers, asset sales and similar transactions and a provision in our credit agreement that triggers an event of default upon the acquisition by a person or a group of persons of beneficial ownership of 33 1/3% or more of our outstanding common stock; and ● the Delaware anti-takeover statute contained in Section 203 of the Delaware General Corporation Law. Section 203 of the Delaware General Corporation Law prohibits a merger, consolidation, asset sale or other similar business combination between RC2 and any stockholder of 15.0% or more of our voting stock for a period of three years after the stockholder acquires 15.0% or more of our voting stock, unless (1) the transaction is approved by our board of directors before the stockholder acquires 15.0% or more of our voting stock, (2) upon completing the transaction the stockholder owns at least 85.0% of our voting stock outstanding at the commencement of the transaction, or (3) the transaction is approved by our board of directors and the holders of 66 2/3% of our voting stock, excluding shares of our voting stock owned by the stockholder. Item 1B. Unresolved Staff Comments Not applicable. 13 Item 2.Properties As of December 31, 2010, our facilities were as follows: Description
